 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9              CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
10
11 DELORIS RANKINS, D-PROTEIN                             Case No. 8:20-cv-01489-JWH-DFM
   FOODS, LLC, a California Limited
12 Liability Company,                                     ORDER ON STIPULATED
                                                          PROTECTIVE ORDER
13                         Plaintiff,
                                                          Judge: John W. Holcomb
14             vs.
                                                          Trial Date: August 8, 2022
15 BIO-NUTRITIONAL RESEARCH
   GROUP,        INC., a  California
16 Corporation,; and DOES 1 through
   50, inclusive,
17
18                         Defendant.
19
20
21
22
23
24
25
26
27
28

     Proposed Order.docx
                                        ORDER ON STIPULATED PROTECTIVE ORDER
1              The Court has read and considered the Parties’ STIPULATED PROTECTIVE
2 ORDER and, finding good cause, ORDERS that: The STIPULATED PROTECTIVE
3 ORDER is hereby approved. IT IS SO ORDERED.
4
5 Dated: June 21, 2021
6                                                  ____________________________
7                                                  Honorable Douglas F. McCormick
                                                   United States Magistrate Judge
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   Proposed Order.docx                       2
                              ORDER ON STIPULATED PROTECTIVE ORDER
